Order of disposition, Family Court, New York County (Rhoda J. Cohen, J.), entered on or about August 13, 2009, which, insofar as appealed from as limited by the briefs, brings up for review a fact-finding determination that the subject children were neglected and derivatively neglected, unanimously reversed, on the law and the facts, without costs, the findings of neglect and derivative neglect vacated, and the petition dismissed.
Petitioner’s prima facie evidence showing a single nondisplaced oblique fine-line fracture of the child’s femur that would ordinarily not have been sustained except by reason of respondent parents’ acts or omissions was sufficiently rebutted by the evidence, not addressed by Family Court, showing that the injury could have occurred accidentally when respondent mother bent down to pick up some garbage while the child was secured against her chest in a “snuggly,” and could have been exacerbated during the Barlow-Ortolani procedure performed the same day by the child’s pediatrician at a previously scheduled well-child visit (see Matter of Philip M., 82 NY2d 238, 243-245, 246 [1993]; Matter of Christopher Anthony M., 46 AD3d 896 [2007]). In light of this rebuttal evidence and the lack of evidence of other neglect, the finding of neglect was not supported by a preponderance of the evidence (Family Ct Act § 1046 [b] [i]). Concur—Tom, J.P., Mazzarelli, Renwick, Freedman and Manzanet-Daniels, JJ.